Citation Nr: 1122795	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Based on the results of his May 2008 VA compensation examination, the Veteran has level I hearing acuity in his right ear and level III hearing acuity in his left ear.

2.  It is just as likely as not he has normal, non-pathological tinnitus or, like his hearing loss, noise-induced tinnitus that began during and as a consequence of his military service and has persisted during the many years since.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  But resolving all reasonable doubt in his favor, the Veteran's tinnitus, like his hearing loss, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and June 2008, prior to initially adjudicating his claims in September 2008, so in the preferred sequence.  The letters informed him of the evidence required to substantiate his increased-rating and service-connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well apprising him of the disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in May 2008.  The examination report and medical and other evidence in the file provides the information needed to assess the severity of his bilateral hearing loss, the determinative issue concerning this claim.  And although that examination was about three years ago, the Board does not find any credible indication the Veteran's hearing acuity has since worsened to require another examination.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  A new examination is not required by the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Neither the Veteran nor his representative has alleged that his hearing acuity has declined to an extent requiring re-testing or re-evaluation.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also notices there was no significant change in his hearing acuity in the nearly seven years between his July 2001 and May 2008 testing to, in turn, suggests a progression of his hearing loss such that it has gotten worse in the three or so years since that May 2008 test.

That May 2008 VA audiological evaluation and supplemental opinion dated in July 2010 also address the issue of whether the Veteran's tinnitus is attributable to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And the Board is granting this claim, regardless.

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Whether a Compensable Rating is Warranted for the Bilateral Hearing Loss

A. Schedular Criteria

In October 2001, the RO granted service connection for bilateral hearing loss and assigned an initial 0 percent rating for this disability retroactively effective from July 14, 2000, the date of receipt of the Veteran's informal claim for this condition.  This 0 percent (i.e., noncompensable) rating has remained in effect ever since.

This appeal stems from the Veteran's more recent April 2008 claim for a higher rating for this disability, which the RO denied in September 2008.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, see 38 C.F.R. § 4.1, where, as here, service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In determining the present level of disability, however, the Board necessarily must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, if the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so, in this case, since April 2007 - until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Evaluations for service-connected bilateral hearing loss range from zero to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  An acuity level is determined for each ear using Table VI (or Table VIA in the special circumstances listed in 38 C.F.R. § 4.86).  The acuity levels for each ear are then used to determine a percentage evaluation for hearing impairment from Table VII.  Id. 

Applying the above criteria to the facts of this case, the Board finds that the Veteran's hearing acuity has not significantly changed since his July 2001 VA audiology examination and is still noncompensably disabling according to the results of his more recent May 2008 VA audiology examination.  The audiometric testing of his right ear during this more recent hearing evaluation revealed a 
20-decibel loss at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, 
a 55-decibel loss at the 3000 Hz level, and a 60-decibel loss at the 4000 Hz level, for an average decibel loss of 42.5.  Right ear speech discrimination was 100 percent.  Audiometric testing of his left ear revealed a 20-decibel loss at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, a 55-decibel loss at the 3000 Hz level, and a 65-decibel loss at the 4000 Hz level, for an average decibel loss of 43.75.  Speech discrimination was 80 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear, which is determined by intersecting the percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).  Roman Numeral III is derived for the left ear, by intersecting the percent of speech discrimination row 
(76-82) with the puretone threshold average column (42-49).

A noncompensable rating is therefore derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.  So a compensable rating is unwarranted based upon the results of that May 2008 VA hearing evaluation.  Moreover, the Veteran did not have the special pattern of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).

It is important for the Veteran to understand that disability ratings for hearing impairment are derived from a mechanical - meaning nondiscretionary, application of the numeric designations assigned after audiological evaluations are rendered, which in this case clearly show that his bilateral hearing loss remains properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

It equally deserves pointing out that the VA Compensation and Pension (C&P) hearing examination worksheets have been revised to include the effect of a Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  During his May 2008 VA examination, the Veteran indicated he has difficulty hearing speech, particularly in background noise, and that he relies on lip-reading to understand speech.  But the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria for this disability and are 

not unique to this particular Veteran so as to require additional consideration.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (discussing a VA compensation examiner's need to discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  And since the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

B.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of zero percent for the Veteran's bilateral hearing loss contemplates the extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no indication the Veteran's bilateral hearing loss has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.

Although the Veteran claims to have difficulty hearing co-workers and frequently has to ask them to repeat themselves, he has not, for example, indicated or suggested that his hearing loss has caused him to receive a less-than-satisfactory performance evaluation or appraisal, demotion, or to miss any time from work.  Neither, for that matter, is there any indication he has been denied promotion on account of his hearing loss disability or needed special accommodation at his job or elsewhere.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Whether Service Connection is Warranted for Tinnitus

The Veteran claims that he has had tinnitus since service and, like his hearing loss, that it is the result of repeated exposure to excessively loud noise during his service.

He may be awarded service connection for this additional disability by showing that, like his hearing loss, it is the result of a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

But the Veteran is entitled to the benefit of the doubt regarding any issue material to the determination.  38 C.F.R. § 3.102.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Moreover, if a Veteran engaged in combat with the enemy during his service, then satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Veteran's service treatment records (STRs) show no complaints of tinnitus or diagnosis of this condition, which in turn tends to suggest he did not have this condition while in service, although this, alone, is not dispositive or determinative of whether he in fact did.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Indeed, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine whether the evidence in question ultimately has probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Also, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the significance of no complaints of tinnitus in service or a diagnosis is somewhat minimized by the fact that the Veteran stated in his September 2009 Notice of Disagreement (NOD) that he was unaware of what tinnitus was until he received a notice letter from VA explaining the characteristics of this condition.  It therefore is unreasonable to expect him to have complained about a condition during his service that he was totally unaware of in terms of its associated symptoms.  He has more recently explained that he had ringing in his ears in Vietnam, as a result of the noise trauma he sustained in combat, and that he has continued to experience this ear ringing during the many years since.  The fact that he engaged in combat in Vietnam and, in the process, sustained this type of trauma to his ears is undisputed, as evidenced by his receipt of the Combat Infantry Badge and the granting of service connection for his consequent bilateral hearing loss.  See VAOPGCPREC 12-99 (October 18, 1999).

During his July 2001 VA audiological evaluation, the Veteran reported tinnitus occurring since the early 1970s (so since service), more so in his left ear than in his right ear.  He specifically recounted a relevant incident while he was stationed in Vietnam where close-fire bombing was occurring and he had temporary hearing loss in both ears after the incident.  That examiner determined the Veteran reported tinnitus concomitant with an acoustic trauma incident in Vietnam.  That examiner therefore attributed the tinnitus to that noise trauma in combat during the Veteran's military service.  See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) and Arms v. West, 12 Vet. App. 188, 194-95 (1999) (collectively indicating that the mere fact this claimed injury is said to have occurred in combat only lessens the Veteran's burden of proof of establishing it happened, and does not totally absolve or obviate the need for him to still establish the required linkage between that event and his subsequent development of tinnitus).

Since that examiner based the opinion on review and consideration of the relevant evidence in the file, and more importantly provided explanation or rationale underlying the opinion, it is probative evidence supporting the Veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

Other medical evidence in the file, however, is against the claim, so the Board also must assess its probative value.  But it is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, though, there are or, at minimum, legitimate reasons and bases for finding that the evidence supporting the claim is at least as probative as the evidence against the claim, in which case the claim still must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.


Notably, during his more recent May 2008 VA audiological evaluation, the Veteran reported ringing occasionally in his left ear that had begun only a year or so prior and only occurred a couple of times per week and lasted for just a few seconds.  He also indicated this ringing was mild-to-moderate in severity and had no effect on his daily activities.  The examiner determined the Veteran had experienced intermittent and brief episodes of tinnitus (rather than continuous tinnitus) that had begun decades after his separation from service.  Thus, concluded this examiner, this tinnitus is less likely than not due to the same etiology as his hearing loss or his military service.

A supplemental opinion (by this same VA audiologist who performed that May 2008 evaluation) explains that the brief and intermittent type of tinnitus that the Veteran described during that May 2008 evaluation is not consistent with 
noise-induced tinnitus, which is more recurrent and pervasive.  This examiner then goes on to indicate the tinnitus as described by the Veteran may be normal/non-pathological tinnitus.  So, unlike the prior examiner, he disassociated the tinnitus from noise exposure during the Veteran's military service and does not believe it has this same etiology as his hearing loss.

But in analyzing the evidence for and against his claim, the Board finds that the Veteran's statements (since both competent and credible and, thus, probative) are sufficient to establish that his tinnitus began in service and has continued to the present, though perhaps not on a constant basis when speaking figuratively.  It need only be shown he has experienced continuous (not constant) tinnitus since service to establish continuity of symptomatology under 38 C.F.R. § 3.303(b).  The difference in the medical opinions for and against the claim largely focuses on whether he suffers from noise-induced tinnitus - as diagnosed by the July 2001 VA examiner, versus normal/non-pathological tinnitus - as diagnosed by the more recent May 2008 VA examiner.  But the Board finds that this distinction is not critically fatal to the Veteran's claim as service connection may be granted for either type of tinnitus as long as there is the required linkage between the condition and his military service.  And the mere fact that one examiner does not believe the 

Veteran has the type of tinnitus that is consistent with prior noise exposure during his military service is insufficient to rebut the other examiner's conclusion to the contrary that the Veteran does.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology).  There need only be an approximate balance of evidence for and against the claim for the Veteran to prevail, which, for the reasons and bases discussed, there is in the particular instance.  38 C.F.R. § 3.102.


ORDER


The claim for a compensable rating for the bilateral hearing loss is denied.

However, the claim for service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


